                                          Case 4:19-cv-06554-YGR Document 22 Filed 04/21/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3     GAYLE L. BROWNLEE,                                 CASE NO. 4:19-cv-06554-YGR
                                   4                   Plaintiff,                           ORDER: GRANTING MOTIONS TO DISMISS;
                                                                                            SETTING CASE MANAGEMENT
                                   5             vs.                                        CONFERENCE
                                   6     KRISTIANE MOHLER, ET. AL.,
                                   7                   Defendants.                          Re: Dkt. Nos. 12, 21

                                   8

                                   9          On February 21, 2020, defendants Kristiane Mohler, Julian San Jose, Rowena Patel,

                                  10   Wilmie Hathaway, Susan Ma Sabai, Anna Calderon, and Laguna Honda Hospital filed a motion to

                                  11   dismiss pro se plaintiff Gayle L. Brownlee’s complaint pursuant to Federal Rule of Civil

                                  12   Procedure 12(b)(6). (Dkt. No. 12.) Specifically, defendants aver that under Ninth Circuit
Northern District of California
 United States District Court




                                  13   authority, there is no individual liability under Title VII. See Miller v. Maxwell’s Intern. Inc., 991
                                       F.2d 583, 587 (9th Cir. 1993). In other words, only an employer – not the employee’s co-workers
                                  14
                                       or supervisors – may be held liable. Grimes v. San Mateo County Transit Dist. 2013 WL 1739470
                                  15
                                       (N.D. Cal. Apr. 22, 2013) (citing 42 U.S.C. § 2000e(b)); Scott v. Solano County Health & Soc.
                                  16
                                       Serv. Dept., 459 F.Supp.2d 959, 965 (E.D. Cal. 2006) (“Under Title VII, there is no personal
                                  17
                                       liability for employees, including supervisors.”).
                                  18
                                              Having received no response from Brownlee, the Court ordered that Brownlee file on or
                                  19
                                       before March 31, 2020 a response to the motion to dismiss. (See Dkt. No. 18.) The Court warned
                                  20
                                       Brownlee that “[a] failure to respond shall result in the Court granting the pending motion to
                                  21
                                       dismiss.” (Id.)
                                  22
                                              On April 7, 2020, the Court received a filing from Brownlee postmarked April 3, 2020.
                                  23
                                       (See Dkt. No. 21.) The filing, captioned a “Motion to Dismiss Against Listed Defendants,” states
                                  24
                                       that Brownlee “agrees to dismiss complaint against all individual defendants listed above under
                                  25   Federal Rule of Civil Procedure Rule 12(b)(6) and to proceed with the complaint against
                                  26   [Brownlee’s] employer – City and County of San Francisco.” (Id. at 2.) Earlier that same day,
                                  27   April 7, 2020, defendants had filed a statement noting that no response was received from
                                  28   Brownlee. (See Dkt. No. 20.)
                                          Case 4:19-cv-06554-YGR Document 22 Filed 04/21/20 Page 2 of 2




                                   1          The Court is mindful of its obligation under existing precedent to construe Brownlee’s

                                   2   pleadings liberally, as she is proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

                                   3   (“A document filed pro se is to be liberally construed . . . and a pro se complaint, however

                                   4   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

                                   5   lawyers[.]” (internal quotation marks omitted)). Here, based on a review of the filing, the Court
                                       determines that the “motion” filed by Brownlee is: (1) a statement of non-opposition to dismissing
                                   6
                                       the individual defendants; and (2) a request to add the City and County of San Francisco on behalf
                                   7
                                       of defendant Laguna Honda Hospital.
                                   8
                                              Accordingly, for the good cause shown therein and for non-opposition to defendants’
                                   9
                                       motion, the Court GRANTS the motions to dismiss: individual defendants Kristiane Mohler, Julian
                                  10
                                       San Jose, Rowena Patel, Wilmie Hathaway, Susan Ma Sabai, Anna Calderon are DISMISSED WITH
                                  11
                                       PREJUDICE from this matter; Laguna Honda Hospital is SUBSTITUTED with the City and County
                                  12
Northern District of California




                                       of San Francisco as a party in this matter.
 United States District Court




                                  13
                                              Brownlee is further warned to comply with Court deadlines in the future.
                                  14
                                              In light of the foregoing, the Court SETS a case management conference on the Court’s
                                  15
                                       2:00 p.m. calendar on July 13, 2020 in Courtroom 1 of the United States Courthouse located at
                                  16
                                       1301 Clay Street in Oakland, California
                                  17          This Order terminates Docket Numbers 12, and 21.
                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: April 21, 2020
                                  21                                                           YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
